Citation Nr: 1707840	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for osteoarthritis and patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for disk herniation of the C5-C6 and traumatic arthritis of the cervical spine (also claimed as secondary to right wrist chronic recurrent with stress secondary to change ulnar negative variance right wrist).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches, to include as secondary to hypertension.

5.  Entitlement to service connection for left upper extremity radiculopathy, including left shoulder, to include as secondary to the service-connected disability of the right wrist, chronic recurrent, with stress secondary to change ulnar negative variance right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a videoconference hearing and a personal hearing in March 2016.  A transcript of these proceedings is associated with the electronic record.  The issues on appeal were correctly identified, and the Veteran's testimony as to symptoms was elicited at the hearing.  The Veteran was also specifically told what evidence was needed in order to support his claims.  The duties under 38 C.F.R. § 3.103 have been met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue of a higher evaluation for osteoarthritis and patellofemoral syndrome of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's herniation of the C5-C6 and traumatic arthritis of the cervical spine is aggravated by the service-connected right wrist disability.

2.  The evidence is at least in equipoise as to whether the Veteran's hypertension is aggravated by his medication for his psychiatric disability.

3.  The evidence is at least in equipoise as to whether the Veteran's headaches are aggravated by his now service-connected hypertension.

4.  The evidence is at least in equipoise as to whether the Veteran's left upper extremity radiculopathy, including left shoulder, is aggravated by the service-connected right wrist disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for disk herniation of the C5-C6 and traumatic arthritis of the cervical spine, to include on a secondary basis, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension, to include on a secondary basis, have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches, to include on a secondary basis, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left upper extremity radiculopathy, to include on a secondary basis, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine, Hypertension, Headaches, and Left Upper Extremity

With regard to the cervical spine and left upper extremity, service treatment records (STRs) were silent for any history, complaints, findings, treatment, or diagnosis.  However, the Veteran asserts that he overcompensated with his back and left hand/left upper extremity because of his service-connected right extremity disability while working as a health technician (i.e., when moving patients).  (See October 2016 Hearing Transcript pp. 9-13).  Post-service VA treatment records reflect that he had an "on-the-job" injury in 2002 and was diagnosed with a herniated cervical disc.  A May 2002 magnetic resonance imaging (MRI) of the cervical spine revealed left paracentral disc protrusion and posterior spondylotic changes at C5-C6.  A May 2008 VA treatment record noted he injured his left wrist in 1985 involving a glass window.  A June 2009 VA treatment record reflects complaints of neck pain secondary to his injury in 2002 and that he was in receipt of Worker s Compensation Insurance in 2002.  A July 2009 VA treatment record noted that in 2002 he had injured his neck while moving a patient from a stretcher onto a moving board.  An August 2009 record from Dr. C reflects a diagnosis of brachial neuritis due to his service connected right wrist condition.  

With regards to hypertension, he claims service connection for hypertension on a direct and secondary basis to his service-connected disabilities, to include antidepressant medication and weight gain from his orthopedic disabilities.  He testified that he had pre-hypertension readings while in service.  (See DRO hearing p. 13).  He stated five months post-service it was 150/70.  (See July 2016 Statement of Accredited Representative).  He testified he would check his blood pressure regularly at various pharmacies and that he was qualified to diagnose hypertension because he was a health technician and taking vitals was within the purview of his job.  (Id. at 14-15).  His STRs reflect readings, in part, of 112/70; 120/80; and 120/70.  His blood pressure readings were 150/100 in May 1993; 140/50 in March 2002; 120/80 in July 2002; 125/80 in March 2003, 140/110 and 135-15-/80 in June 2005; and 135/75-80 in April 2006.  The Veteran also submitted multiple articles on hypertension and depression.  The first article discussed prehypertension as a precursor to hypertension.  The second article discussed antidepressant medication and its impact on blood pressure.

With regard to headaches, the Veteran claims that his headaches are related to his service and/or hypertension.  His STRs are silent for any history, complaints, findings, treatment, or diagnosis for a headache disability.  The Veteran testified that he has headaches when his blood pressure spikes.  (Id. at 19).  Post-service VA treatment records provide no clinical diagnosis of a chronic headache disability.  A private treatment record from 2002 noted complaints of a headache, nausea, and diarrhea.  None of these records provide a diagnosis of a disability; however, the Board finds that these records are not the most probative regarding whether the Veteran has a current disability and should be afforded little weight.  The nature of the claimed disability is one that would be difficult to observe during a scheduled physical examination as it flares up unpredictably.  In light of the grant of service connection for hypertension, the Board will grant service connection for headaches on a secondary basis.  

Overall, the Board finds that the Veteran's competent, credible lay testimony provides sufficient support for the present claims.  The evidence tends to show that the Veteran's current conditions are at least as likely as not related to service.  His statements have been consistent, including his statements regarding onset of these disabilities.  He has medical knowledge as a "health technician" and it is within the competence of the Veteran to reach these conclusions based upon the overall factual picture of his disabilities.  There is no evidence that directly contradicts his assertions.  

As the Veteran is competent to describe his symptoms and continued symptomatology, and his assertions are credible, the benefit-of-the-doubt rule applies and service connection is warranted for disk herniation of the C5-C6 and traumatic arthritis of the cervical spine, hypertension, headaches, and upper extremity radiculopathy.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for disk herniation of the C5-C6 and traumatic arthritis of the cervical spine is granted. 

Service connection for hypertension is granted.

Service connection for headaches is granted.

Service connection for left upper extremity radiculopathy is granted.


REMAND

The Veteran has asserted that his osteoarthritis and patellofemoral syndrome of the left knee has worsened since he filed his notice of disagreement.  (See March 2016 Written Statement).  In light of this assertion of worsening, a remand for a contemporaneous examination is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

During the appeal period, the Veteran had filed for workers' compensation benefits.  (See November 2008 Correspondence from Texas Workers' Compensation and Hearing Transcript p. 10).  On remand, the RO/AMC should undertake efforts to obtain both the determination associated with the Veteran's award of workers' compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159 (c).

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by a private medical facility.  All records and/or responses received should be associated with the claims folder.  If any private records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Make arrangements to obtain the determination associated with the Veteran's award of workers' compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

4.  After the above development is completed, arrange for an examination, with an appropriate examiner, to determine the severity of the Veteran's service-connected left knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history, the examiner should provide an opinion that responds to the following:

a.  Please opine as to the current severity of his service-connected left knee disability.  Any indicated tests or studies (specifically including range of motion studies) should be completed, with notation of all further limitations due to factors such as pain, fatigue, weakness, use, etc.

5.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


